(_Jasel9:19-cV-OOOZAf Document 1-1 Filed 02/14/19 Page 1 of 6 PagelD #: 5

Paula Rlnol\an. Depmy
CV03800 _. Flled 10/9/2018 8:55 AM
Sr)\olana Hock
Counly Clerk
Polk Coun\y. Texns

Cnusc No. 03800

MlCHAEL COSSEY, § lN COUN'l`Y COURT AT LAW NO. _
§
Plaintil'f, §
§
v. § NO.
§
ADVERT|S|NG HiGHER, INC., and §
RON FRANCO|S, §
§
Defendanls. § POLK COUNTY, TEXAS

PLAINTIFF‘S AMENDED l'ETITl()N
TO THE l-lONORABLE JUDGE OF SAlD COURT
NOW COMES, Plaintiff, MICHAEL COSSEY and for cause of action Plain\il`l` would

show the Courl as follows:

I.
DISCOVERY

Plaintif`f intends 10 conduct discovery in this matter in accordance with Level 13 oflhe Texas
Rules of Civil Proccdurc, Rule 190.

ll.
TH E PARTIES

Plainlil"l`, MlCHAE,L COSSE\', is an individual residing in Liberty County, Texas.

Del`cndanl, RON FRANCOlS, is an individual and can be served at 245 Cypress Onalaska,
TX 77360.

ADVERTlSlNG HlGl-llSR, lNC., is a Texas corporation and can be served by serving its
chistercd Agcm, RON FRANCOIS, at 245 Cyprcss Onalaska, TX 77360.

lll.

  

.IURISDICTION AND VENUE
4
l’ogc l 01'6
`\\ ‘ .' ' l l;
\.\~'-. . '¢ cE TlFiEoc c
_ ixch ' R oPY ERTlFlcm-.
¢'.`.- - ..----_-.."'»*; "» ' srArEoFTExAs
" " o'. coumersPou<
0 ', v.\-...pr»;»mewwmwuttmdnmmwmv
'- g ¢ nqm»unM-Mvmm\mahmd
’- m - mmmqmwmqmmwummlmw
-1 : canyon
“ ~` FEB 11 2019
'\w`-` cullmdc_;ay
l \‘
.r,"¢.*\\\ PW@J.._.°¥,Q_
misdnmntwhpdk Chf¢

 

EXH|B|T

C<'Jtsel$?:l$?-cV-OOOZAf Document 1-1 Filed 02/14/19 Page 2 of 6 PagelD #: 6

Pauta Rtnahelt. Depuly

'I`he damages sought in this case are within the jurisdictional limits ofthe court. Venue is
proper in Polk County pursuant 111| 15.002 of the Texas Civil Practice and Remedies Code because
Defendants maintain a principal place ofbusiness in Polk County, Texas and all or a substantial
part ofthe events or omissions giving rise to this claim occurred in Polk County, Texas. This

Court also hasjurisdiction under the FL.SA pursuant to 29 U.S.C. §216(b).

IV.
CONDITIONS PRECEDENT

All conditions precedent to maintain this lawsuit have been performed, have occurred, have

lapsed or have been waived.

V.
FACTS

Pursuant to Section l0.00l of the Civil Practice and Remedies Code, each allegation or
other factual contention in this Petition has evidentiary support or is likely to have evidentiary
support after a reasonable opportunity for further investigation or discovery.

Plaintift`, M|CHAEL COSSEY, worked for befendant from .luly of 20|5 through .|uly 9,
2018, as a laborer and was paid an hourly rate of` $15.00 per hour l`or the t`lrst year and $17.00

thereafter.

Plaintil’fregularly worked fifty (50) and eighty-five (85) hours per workweek.

Plaintiff was not paid any overtime for his work in excess of` 40 hours per workweek.

Plaintift`MlCHAEL COSSEY, was an “employee" of Del`endants, as that term is defined
by the FLSA. During his employment with the Defendant, the P|aintiff was individually and
directly engaged in interstate eommcrce, and his work was essential to Defendant's business.

PlaintilT, M|Cl-lAEL COSSEY resides in Houston, 'I`exas.

Pt\ge 201'6

CERTIFIED COPY CF,RT\F|CATE

STATEOFTEXAS

COUNT\I'GI‘PO!.|<

Tr¢lawroblv\n mw¢g_g-ow\dlc_ y alwmpdlatmm.~
..n¢tm\.| rr.b<.‘,¢ m women h lu du
menm;mmmm“mmownmwamnlm
cwth

FEB 11 2019

ceases

Pqp d
west Sdtetamllot:!. PdkCot.n‘lyUtu‘lt
____hohmae!m!.$_

 

 

Qase 9:19-cv-00024 Document 1-1 Filed 02/14/19 Page 3 of 6 PagelD #: 7

Paula R|nehan. Deputy

Defendants conduct business in the state ofTexas and at all times material this complaint,
operated an advertising and sign company. Defcndants were Plaintiff’s “employer" as defined in

29 u.s.c. § 203(d).

Defendants controlled the terms and conditions of` P_laintiff’s employment, including the
amount of his pay, his hours worked, and whether or not P|aintifT was paid overtime f`or the hours

he worked in excess of 40 in a work\\'eek.

At all times pertinent to this Complaint, Dcf`endant, ADVER'l`lSi'NG l-llGl-IER, lNC., was
an enterprise engaged in interstate commerce, purchasing materials through commerce,

transporting t`lnal products through commerce, and conducting transactions through commerce.

At all times pertinent to this Compiaint, Def`endant, ADVERTIS|NG H|GHER, lNC.,
regularly owned ttnd operated a business engaged in commerce or in the production of goods for
commerce as defined by §3(r) and 3(§) ofthe Act, 29 U.S.C. §203(r) and 203(§), employed 2 or

more people and has a gross volume ofsales or business done in excess of$500,000.00.

Plaintif`f`, MlCHAEL COSSEY’s work required that he work'in excess of forty hours in

any given work week.

During some or all of the workweeks of his tenure with the Defendants, Plaintif°f`worked

\ in excess of40 hours per week.

During the weeks ol` employment where P|aintiff` worked more than 40 hours, Defendants

failed to pay Plaintif`f`the overtime premium required by the FLSA.

Defendants did not make a good faith effort to comply with the overtime provisions

contained within the FI.SA.

Puge 3 ol'6

CERT|F|ED COPY CERT|F|CATE
STATE OF TEXAS

CGUNTYUFP\')LK
nwmmhauxmw\drawad¢omdhw¢»mcmo`
nqln!.laalo¢'~¢lMMWI-mul\lllu_l
mmhmdeummm:u“\enmnrmrumwlm

mran

FEB 11 2019

 

b"'tt\\"

 

C<'Jtsel$?:lSB-cV-OOOZAf Document 1-1 Filed 02/14/19 Page 4 of 6 Page|D #: 8

Pauta Rlnehan. Deputy

At ail times relevant to this case, thc Dcf`cndants ltad knowledge of Plaintiff’s overtime

work. Defendants approved Plaintifl’s work and hours. Plaintif`f‘s work benefitted Defendants.

Defendants' actions were willful and in blatant disregard f'or [’laintift`s federally protected
rights.

Def`endants are liable to P|aintiff under the l~`LSA for all unpaid overtime compensation as

well as for |iquidnted damages, ottomey’s f`ees, out of pocket expenses and costs of Court.

At all times material to this Comp|aint, Def`endants were the employer ofthe Plaintift`as a

matter of economic reality, P|aintifl` was dependent upon Def`cndants for his employment.

Additiona|ly, Plaintifl" was individually engaged in commerce and produced goods for
commerce and his work was directly and vitally related to the functioning of Defendants‘ business

activities

Vl.
UNPAID OVERTlME FLSA

Throughout P|aintit`f"s employment with Def`endants, Defendants repeatedly and willfully
violated Sections 7 and 15 ofthe Fair Labor Standards Act by failing to compensate Plaintiff`at a
rate not less than one and one-half times his regular rate ol`pay for each hour worked in excess of

40 in a workweek.

During one or more workwecks ofPlaintiff’s employment with Defendanls, Plaintif`f` has

worked more than forty (40) hours per week.
Defendants were obligated by law to pay P|aintif`f at a rate ol`one and one-half`times the
regular hourly rate for each hour worked over forty (40) in any workweek.

Det'endants did not pay Plaintif'l`the ovcnime rate for hours worked over forty (40).

l’agc 4 ofé

CERTlFlED COPY CERTlFlCATE
STATE OF TEXAS

Wc@y

whle by
ABES¢#WNMMCUWM
--“-Mm,h“

   

Case l9:19-cV-00024 Document 1-1 Filed 02/14/19 Page 5 of 6 Page|D #: 9

Fluln Rln¢hln. beauty

VIl.
DAMAGES

As a result of Def`endants‘ unlawful conduct, Plaintiff is entitled to actual and
compensatory damages, including the amount of overtime wages which were not paid and which

should have been paid.

Plaintiff` further seeks liquidated damages as Defendants’ conduct is in violation of Section

7 ofthc FLSA, 219 U.S.C. § 207,

Plaintit`f also seeks compensation of recoverable expenses, costs ot` court, expert fecs,
mediator fees, and out-ol`-pocket expense incurred and reasonable and necessary attorney’s fees

pursuant to 29 U.S.C. §2|6(b).

Vlll.
A'I"l`ORNEYS' FEES :

P|aintif`f seeks all reasonable and necessary attomeys' fees in this case which include
preparation and trial of this lawsuit, any post-trial motions and proceedings, any appeal to the
Court of` Appeals or Supremc Court of Te.\as, and any post-judgment collection efforts pursuant

to 29 u. s. c. § zis(b).

IX.
REQUEST FOR DISCLOSURE

Under 'l`e.\'as Rule of Civil Procedure 194, Plaintifl` requests that Del"endants disclose,
within 30 days of the service of this request, the information or material described in Rule 194,2.

X.
JURY DEMAND

Plaintif`f demands a trial by jury on all issues and has tendered the necessary fce.

 
 

Pogc$ul`6
"l" `l" ' i:` ‘ - CERT}F\ED COPY CERT\FICATE
‘ '\tl fp- '-'_ " S'TATEOF lE>\AS'
'\‘-1., ` ' .'I?`p'-.‘- .. .,, NWOFPGL:(
`w",*:b"i*i:~ "’-“,’("'i: r¢?uwme»mmmwmwmdwuwwww"
§ .t -1.\\ la .» l hmw
f ,¢“.;` "» "," mmMmmW-¢»munmwm lW
3 "* "- 0 ¢'" ' W¢in¢qammnhwmwwoww,
.. : ‘. c_ - . m
' `= . `::n f -
=’ "` .=~i ; °°"““°‘°27” FEB 11 2019
."`¢ 3 PW*_L___¢_£
-'q»\ ;- mmammrmpmcmmcm ,, -_ - 1

'»,"f'z`)<»ts s “;`~" w---~-Pnihmmm=c_

 

Case 9:1§-cv-00024 Document 1-1 Filed 02/14/19 Page 6 of 6 Page|D #: 10

Pluh Rlna|tat\. Deputy

Xl.
PRAYER

WHERBFORE, PREMlSES CONS|DERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and, upon final tria|, Plaintiff have .ludgment against Del'endants,jointly

and severally, as requested above, and as follows:

P+w~

Judgment against Defendants holding them liable for all damages alleged in this
petition; g ‘
interest before and alter Ju`dgment at the highest rate provided by law, until paid;
Costs ofsuit;

R:asonablc attorneys fees, and

Sueh other and further reliefto which Plaintiff may bejustly entitled.

Rcspectful|y submitted,

ROSS LAW, P.C.

l 104 San Antonio St.
Austin, 'l`exas 78701

(5 12) 474-7677 Tciephortc
(5 12)`474-5306 Facsimilc

/.rf Char!g.i L .§`_c.ah',rg
Charles L. Sealise

State Bar No. 2406462|
ehariw_.{' rr!rgss|n\\'groug,ggnt
Danicl B. Ross

Statc Bar No. 007898 l 0

da m saw ,om

AT'I`ORN EYS FOR PLA lNTlFF
l'agc 6 0t`6
CERTtFtED COPY CER¥|F|CATE
STATE OF TEXAS
COUNTY CIF Pt`.‘LK

 

